Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-2-2020 has been entered.
 	The amendment filed 11-2-2020 has been entered into the record.  Claims 11-18 have been cancelled.  Claims 1-10 and 19-22 are pending and under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Rejections Maintained
Claims 6, 7, 10 and new claims 21-22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons made of record in the Office Action mailed  10-3-2019 and 5-1-2020.  
Applicant’s arguments and deposit declaration have been carefully considered and the rejection is removed across claims 1, 4, 5, 8 and 9.  Applicant argues the definition in the specification at page 10 first paragraph.  As such, the rejection across claims 1, 4, 5 and 8 is withdrawn.
However, in regards to claims 6, 7, 10 and 21-22, the specification does not teach that the M. bovis strain broadly protects against any virus, bacterium, fungus or parasite. As the claims require.  The specification does not provide description or enablement of such a combined immunogenic composition of claims 6 and 7.  The combination effective composition has been disclosed or tested.  Additionally, claims 10 and 21-22, specifically states that the method must prevent disease or at least one clinical sign of disease caused by another infectious agent of a bovine animal by administration of solely the effective immunogenic composition of claim 1.  No evidence is provided or argued that the effective immunogenic composition is effective against any other infectious bovine agent except for Mycoplasma bovis.
As such, Applicant’s arguments are not persuasive for the combination effective immunogenic composition or the methods of claims 10, 21 and 22 as claimed.


New Objections/Rejections
Specification
The disclosure is objected to because of the following informalities: Table 9 on page 38 is illegible and is too pixilated to be clearly read. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the composition “can” additionally comprise an adjuvant.  However, “can” is not seen to require the presence of the adjuvant and therefore the language does not properly further limit the composition of claim 1.  Amendment of the claim to state “wherein the composition further comprises and adjuvant” would resolve this issue..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Status of Claims
Claims 1, 4, 8, 10, 19 and 20 are allowable.  Claims 5, 6, 7 10, 21 and 22 stand rejected.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645